 



Exhibit 10.2
CLEAR CHANNEL OUTDOOR HOLDINGS, INC.
2005 STOCK INCENTIVE PLAN, AS AMENDED AND RESTATED
1. Purpose. The purpose of the plan is to facilitate the ability of Clear
Channel Outdoor Holdings, Inc. (the “Company”) and its subsidiaries to attract,
motivate and retain eligible employees, directors and other personnel through
the use of equity-based and other incentive compensation opportunities. Awards
made under the plan may take the form of options to purchase shares of the
Company’s Class A common stock, $.01 par value (the “Common Stock”) granted
pursuant to Section 5, director shares issued pursuant to Section 6, stock
appreciation rights granted pursuant to Section 7, restricted stock and deferred
stock rights issued or granted pursuant to Section 8, other types of stock-based
awards made pursuant to Section 9, and/or performance-based awards made pursuant
to Section 10.
2. Administration.
     2.1 The Committee. The plan will be administered by the compensation
committee of the Company’s board of directors, except the entire board will have
sole authority for granting and administering awards to non-employee directors.
     2.2 Responsibility and Authority of the Committee. Subject to the
provisions of the plan, the committee, acting in its discretion, will have
responsibility and the power and authority to (a) select the persons to whom
awards will be made, (b) prescribe the terms and conditions of each award and
make amendments thereto, (c) construe, interpret and apply the provisions of the
plan and of any agreement or other document evidencing an award made under the
plan, and (d) make any and all determinations and take any and all other actions
as it deems necessary or desirable in order to carry out the terms of the plan.
The committee may obtain at the Company’s expense such advice, guidance and
other assistance from outside compensation consultants and other professional
advisers as the committee deems appropriate in connection with the proper
administration of the plan.
     2.3 Delegation of Authority by Committee. Subject to the requirements of
applicable law, the committee may delegate to any person or group or
subcommittee of persons (who may, but need not be members of the committee) such
plan-related functions within the scope of its responsibility, power and
authority as it deems appropriate. If the committee wishes to delegate a
particular function to a subcommittee consisting solely of its own members, it
may choose to do so on a de facto basis by limiting the members entitled to vote
on matters relating to that function. Reference herein to the committee with
respect to functions delegated to another person, group or subcommittee will be
deemed to refer to such person, group or subcommittee.
     2.4 Committee Actions. A majority of the members of the committee shall
constitute a quorum. The committee may act by the vote of a majority of its
members present at a meeting at which there is a quorum or by unanimous written
consent. The decision of the committee as to any disputed question arising under
the plan or an agreement or other document governing an individual award,
including questions of construction, interpretation and administration, shall be
final and conclusive on all persons. The committee shall keep a record of

1



--------------------------------------------------------------------------------



 



its proceedings and acts and shall keep or cause to be kept such books and
records as may be necessary in connection with the proper administration of the
plan.
     2.5 Indemnification. The Company shall indemnify and hold harmless each
member of the board of directors of the committee or of any subcommittee
appointed by the board of directors or the committee and any employee of the
Company or any of its subsidiaries and affiliates who provides assistance with
the administration of the plan or to whom a plan-related responsibility is
delegated, from and against any loss, cost, liability (including any sum paid in
settlement of a claim with the approval of the board of directors), damage and
expense (including reasonable legal fees and other expenses incident thereto
and, to the extent permitted by applicable law, advancement of such fees and
expenses) arising out of or incurred in connection with the plan, unless and
except to the extent attributable to such person’s fraud or willful misconduct.
3. Limitations on Company Stock Awards Under the Plan.
     3.1 Aggregate Share Limitation. Subject to adjustments required or
permitted by the plan, the Company may issue a total of forty-two million
(42,000,000) shares of Common Stock under the plan. For these purposes, the
following shares of Common Stock will not be taken into account and will remain
available for issuance under the plan: (a) shares covered by awards that expire
or are canceled, forfeited, settled in cash or otherwise terminated, (b) shares
delivered to the Company and shares withheld by the Company for the payment or
satisfaction of purchase price or tax withholding obligations associated with
the exercise or settlement of an award, and (c) shares covered by stock-based
awards assumed by the Company in connection with the acquisition of another
company or business.
     3.2 Individual Employee Limitations. In any calendar year, (a) the total
number of shares that may be covered by awards made to an individual may not
exceed 1,000,000 plus the aggregate amount of such individual’s unused annual
share limit as of the close of the preceding calendar year, (b) the maximum
amount of cash that may be payable to an individual pursuant to
performance-based cash awards made under the plan is $5,000,000 plus the
aggregate amount of such individual’s unused annual dollar limit as of the close
of the preceding calendar year.
4. Eligibility to Receive Awards. Awards may be granted under the plan to any
present or future director, officer, employee, consultant or adviser of or to
the Company or any of its subsidiaries. For purposes of the plan, a subsidiary
is any entity in which the Company has a direct or indirect ownership interest
of at least 50%.
5. Stock Option Awards.
     5.1 General. Stock options granted under the plan will have such vesting
and other terms and conditions as the committee, acting in its discretion in
accordance with the plan, may determine, either at the time the option is
granted or, if the holder’s rights are not adversely affected, at any subsequent
time.

2



--------------------------------------------------------------------------------



 



     5.2 Minimum Exercise Price. The exercise price per share of Common Stock
covered by an option granted under the plan may not be less than 100% of the
fair market value per share on the date the option is granted (110% in the case
of “incentive stock options” (within the meaning of Section 422 of the Code)
granted to an employee who is a 10% stockholder within the meaning of
Section 422(b)(6) of the Code). For purposes of the plan, unless determined
otherwise by the committee, the fair market value of a share of Common Stock on
any date is the closing sale price per share in consolidated trading of
securities listed on the principal national securities exchange or market on
which shares of Common Stock are then traded, as reported by a recognized
reporting service or, if there is no sale on such date, on the first preceding
date on which such shares are traded. Prior to the time of an initial public
offering by the Company of Class A shares of its common stock, the committee may
make option or other awards under the plan that become effective only if and
when the public offering is completed, in which case, unless the committee
determines otherwise, the fair market value per share at the effective time of
such award(s) will be deemed to be equal to the initial public offering price.
     5.3 Limitation on Repricing of Options. Except for adjustments made in
accordance with Section 11, the repricing of stock options granted under the
plan is prohibited in the absence of stockholder approval.
     5.4 Maximum Duration. Unless sooner terminated in accordance with its
terms, an option granted under the plan will automatically expire on the tenth
anniversary of the date it is granted or, in the case of an “incentive stock
option” granted to an employee who is a 10% stockholder, the fifth anniversary
of the date it is granted.
     5.5 Effect of Termination of Employment or Service. The committee may
establish such exercise and other conditions applicable to an option following
the termination of the optionee’s employment or other service with the Company
and its subsidiaries as the committee deems appropriate on a grant-by-grant
basis. For purposes of the plan, an individual’s employment or service with the
Company and its subsidiaries will be deemed to have terminated if such
individual is no longer receiving or entitled to receive compensation for
providing services to the Company and its subsidiaries.
     5.6 Method of Exercise. An outstanding and exercisable option may be
exercised by transmitting to the Secretary of the Company (or other person
designated for this purpose by the committee) a written notice identifying the
option that is being exercised and specifying the number of whole shares to be
purchased pursuant to that option, together with payment in full of the exercise
price and the withholding taxes due in connection with the exercise, unless and
except to the extent that other arrangements satisfactory to the Company have
been made for such payment(s). The exercise price may be paid in cash or in any
other manner the committee, in its discretion, may permit, including, without
limitation, (a) by the delivery of previously-owned shares, (b) by a combination
of a cash payment and delivery of previously-owned shares, or (c) pursuant to a
cashless exercise program established and made available through a registered
broker-dealer in accordance with applicable law. Any shares transferred to the
Company (or withheld upon exercise) in connection with the exercise of an option
shall be valued at fair market value for purposes of determining the extent to
which the exercise price and/or tax withholding obligation is satisfied by such
transfer (or withholding) of shares.

3



--------------------------------------------------------------------------------



 



     5.7 Non-Transferability. No option shall be assignable or transferable
except upon the optionee’s death to a beneficiary designated by the optionee in
a manner prescribed or approved for this purpose by the committee or, if no
designated beneficiary shall survive the optionee, pursuant to the optionee’s
will or by the laws of descent and distribution. During an optionee’s lifetime,
options may be exercised only by the optionee or the optionee’s guardian or
legal representative. Notwithstanding the foregoing, the committee may permit
the inter vivos transfer of an option (other than an “incentive stock option”)
pursuant to a domestic relations order (within the meaning of Rule 16a-12
promulgated under the Exchange Act) in settlement of marital property rights, or
by gift to any “family member” (within the meaning of Item A.1.(5) of the
General Instructions to Form S-8 or any successor provision), on such terms and
conditions as the committee deems appropriate.
     5.8 Rights as a Stockholder. No shares of Common Stock shall be issued in
respect of the exercise of an option until payment of the exercise price and the
applicable tax withholding obligations have been satisfied or provided for to
the satisfaction of the Company, and the holder of an option shall have no
rights as a stockholder with respect to any shares covered by the option until
such shares are duly and validly issued by the Company to or on behalf of such
holder.
6. Director Shares.
     6.1 The committee may permit non-employee directors to elect to receive all
or part of their annual retainers in the form of shares (“Director Shares”).
Unless the committee determines otherwise, any such elections may be made during
the month a director first becomes a director and during the last month of each
calendar quarter thereafter, and shall remain in effect unless and until the end
of the calendar quarter in which a new election is made (or, if later, the
calendar quarter next following the calendar quarter in which the director first
becomes a director). Any such election shall also indicate the percentage of the
retainer to be paid in shares and shall contain such other information as the
committee or the Board may require.
     6.2 The Company shall issue Director Shares on the first trading day of
each calendar quarter to all directors on that trading day except any Director
whose retainer is to be paid entirely in cash. The number of Director Shares
issuable to a director on the relevant trading date shall equal:
[ % multiplied by (R/4) ] divided by P

                      WHERE:
 
               
 

    %     =   the percentage of the director’s retainer that is payable in
shares;
 
               
 
    R     =   the director’s retainer for the applicable calendar year; and
 
               
 
    P     =   the closing price, as quoted on the principal exchange on which
shares are traded, on the date of issuance.

Director Shares shall not include any fractional shares. Fractions shall be
rounded to the nearest whole share.

4



--------------------------------------------------------------------------------



 



7. Stock Appreciation Rights.
     7.1 General. The committee may grant stock appreciation rights (“SARs”),
either alone or in connection with the grant of an option, upon such vesting and
other terms and conditions as the committee, acting in its discretion in
accordance with the plan, including, as applicable, Section 5 (relating to
options), may determine, either at the time the SARs are granted or, if the
holder’s rights are not adversely affected, at any subsequent time. Upon
exercise, the holder of an SAR shall be entitled to receive a number of whole
shares of Common Stock having a fair market value equal to the product of X and
Y, where—
X = the number of whole shares of Common Stock as to which the SAR is being
exercised, and
Y = the excess of the fair market value per share of Common Stock on the date of
exercise over the fair market value per share of Common Stock on the date the
SAR is granted (or such greater base value as the committee may prescribe at the
time the SAR is granted).
     7.2 Tandem SARs. An SAR granted in tandem with an option shall cover the
same shares covered by the option (or such lesser number of shares as the
committee may determine) and, unless the committee determines otherwise, shall
be subject to the same terms and conditions as the related option. Upon the
exercise of an SAR granted in tandem with an option, the option shall be
canceled to the extent of the number of shares as to which the SAR is exercised,
and, upon the exercise of an option granted in tandem with an SAR, the SAR shall
be canceled to the extent of the number of shares as to which the option is
exercised.
     7.3 Method of Exercise. An outstanding and exercisable SAR may be exercised
by transmitting to the Secretary of the Company (or other person designated for
this purpose by the committee) a written notice identifying the SAR that is
being exercised and specifying the number of shares as to which the SAR is being
exercised, together with payment in full of the withholding taxes due in
connection with the exercise, unless and except to the extent that other
arrangements satisfactory to the Company have been made for such payment. The
withholding taxes may be paid in cash or in any other manner the committee, in
its discretion, may permit, including, without limitation, (a) by the delivery
of previously-owned shares of Common Stock, or (b) by a combination of a cash
payment and the delivery of previously-owned shares. The committee may impose
such additional or different conditions for exercise of an SAR as it deems
appropriate. No fractional shares will be issued in connection with the exercise
of an SAR.
     7.4 Rights as a Stockholder. No shares of Common Stock shall be issued in
respect of the exercise of an SAR until payment of the applicable tax
withholding obligations have been satisfied or provided for to the satisfaction
of the Company, and the holder of an SAR shall have no rights as a stockholder
with respect to any shares issuable upon such exercise until such shares are
duly and validly issued by the Company to or on behalf of such holder.

5



--------------------------------------------------------------------------------



 



8. Restricted Stock and Deferred Stock Awards.
     8.1 General. Under a restricted stock award, shares of Common Stock will be
issued by the Company to the recipient at the time of the award. Under a
deferred stock award, the recipient will be entitled to receive shares of Common
Stock in the future. The shares covered by a restricted stock award and the
right to receive shares under a deferred stock award will be subject to such
vesting and other conditions and restrictions as the committee, acting in its
discretion in accordance with the plan, may determine.
     8.2 Minimum Purchase Price. Unless the committee, acting in accordance with
applicable law, determines otherwise, the purchase price payable for shares of
Common Stock transferred pursuant to a restricted or deferred stock award must
be at least equal to the par value of the shares.
     8.3 Issuance of Restricted Stock. Shares of Common Stock issued pursuant to
a restricted stock award may be evidenced by book entries on the Company’s stock
transfer records pending satisfaction of the applicable vesting conditions. If a
stock certificate for restricted shares is issued, the certificate will bear an
appropriate legend to reflect the nature of the conditions and restrictions
applicable to the shares. The Company may require that any or all such stock
certificates be held in custody by the Company until the applicable conditions
are satisfied and other restrictions lapse. The committee may establish such
other conditions as it deems appropriate in connection with the issuance of
certificates for restricted shares, including, without limitation, a requirement
that the recipient deliver a duly signed stock power, endorsed in blank, for the
shares covered by the award.
     8.4 Stock Certificates for Vested Stock. The recipient of a restricted or
deferred stock award will be entitled to receive a certificate, free and clear
of conditions and restrictions (except as may be imposed in order to comply with
applicable law), for shares that vest in accordance with the award, subject,
however, to the payment or satisfaction of applicable withholding taxes. The
delivery of vested shares covered by a deferred stock award may be deferred if
and to the extent provided by the terms of the award, subject, however, to the
applicable deferral requirements of Section 409A of the Code.
     8.5 Rights as a Stockholder. Subject to and except as otherwise provided by
the terms of a restricted stock award, the holder of restricted shares of Common
Stock will be entitled to receive dividends paid on, and exercise voting rights
associated with, such shares as if the shares were fully vested. The holder of a
deferred stock award shall no rights as a stockholder with respect to shares
covered by a deferred stock award unless and until the award vests and the
shares are issued; provided, however, that the committee, in its discretion, may
provide for the payment of dividend equivalents on shares covered by a deferred
stock award.
     8.6 Nontransferability. Neither a restricted or deferred stock award nor
restricted shares of Common Stock issued pursuant to any such award may be sold,
assigned, transferred, disposed of, pledged or otherwise hypothecated other than
to the Company or its designee in accordance with the terms of the award or of
the plan, and any attempt to do so shall be null and void and, unless the
committee determines otherwise, shall result in the immediate forfeiture of the
award or the restricted shares, as the case may be.

6



--------------------------------------------------------------------------------



 



     8.7 Termination of Service Before Vesting; Forfeiture. Unless the committee
determines otherwise, shares of restricted stock and non-vested deferred stock
awards will be forfeited upon the recipient’s termination of employment or other
service with the Company and its subsidiaries. If shares of restricted stock are
forfeited, any certificate representing such shares will be canceled on the
books of the Company and the recipient will be entitled to receive from the
Company an amount equal to any cash purchase price previously paid for such
shares. If a non-vested deferred stock award is forfeited, the recipient will
have no further right to receive the shares of Common Stock covered by the
non-vested award.
9. Other Equity-Based Awards. The committee may grant dividend equivalent
payment rights, phantom shares, bonus shares and other forms of equity-based
awards to eligible persons, subject to such terms and conditions as it may
establish. Awards made pursuant to this Section may entail the transfer of
shares of Common Stock to the recipient or the payment in cash or otherwise of
amounts based on the value of shares of Common Stock and may include, without
limitation, awards designed to comply with or take advantage of applicable tax
and/or other laws, provided, that the terms and conditions of any award that is
treated as non-qualified deferred compensation must satisfy the applicable
deferral requirements of Section 409A of the Code.
10. Performance Awards.
     10.1 General. The committee may condition the grant, exercise, vesting or
settlement of equity-based awards under the plan (whether settled in shares of
Common Stock or cash or other property) on the achievement of specified
performance goals in accordance with this Section.
     10.2 Objective Performance Goals. A performance goal established in
connection with an award covered by this Section must be (a) objective, so that
a third party having knowledge of the relevant facts could determine whether the
goal is met; (b) prescribed in writing by the committee at a time when the
outcome is substantially uncertain, but in no event later than the first to
occur of (1) the 90th day of the applicable performance period, or (2) the date
on which 25% of the performance period has elapsed; and (c) based on any one or
more of the following business criteria, applied to an individual, a subsidiary,
a business unit or division, the Company and any one or more of its
subsidiaries, or such other operating unit(s) as the committee may designate (in
each case, subject to the conditions of the performance-based compensation
exemption from Section 162(m) of the Code):

  (i)   earnings per share,     (ii)   share price or total shareholder return,
    (iii)   pre-tax profits,     (iv)   net earnings,     (v)   return on equity
or assets,     (vi)   revenues,

7



--------------------------------------------------------------------------------



 



  (vii)   operating income before depreciation, amortization and non-cash
compensation expense,     (viii)   market share or market penetration, or
    (ix)   any combination of the foregoing.

The applicable performance goals may be expressed in absolute or relative terms,
and must include an objective formula or standard for computing the amount of
compensation payable to an employee if the goal is attained. A formula or
standard is objective if a third party having knowledge of the relevant
performance results could calculate the amount to be paid to the employee. The
formula or standard may provide for the payment of a higher or lower amount
depending upon whether and the extent to which a performance goal is attained.
The committee may not use its discretion to increase the amount of compensation
payable that would otherwise be due upon attainment of a performance goal;
provided that, subject to the requirements for exemption under Section 162(m) of
the Code, the committee may make appropriate adjustments to an award in order to
equitably reflect changes in accounting rules, corporate transactions
(including, without limitation, dispositions and acquisitions) and other similar
types of events or circumstances occurring during the applicable performance
period.
     10.3 Determination of Amount Payable. Following the expiration of the
performance period applicable to an award made under this Section, the committee
shall determine whether and the extent to which the performance goals have been
attained and the amount of compensation, if any, that is payable as a result.
The committee must certify in writing prior to payment of the compensation that
the performance goals and any other material terms of the award were in fact
satisfied. Compensation otherwise payable pursuant to a performance-based award
made under this Section will be subject to the individual limitations set forth
in Section 3.2.
11. Capital Changes, Reorganization or Sale of the Company.
     11.1 Adjustments Upon Changes in Capitalization. The aggregate number and
class of shares issuable under the plan, the total number and class of shares
with respect to which awards may be granted to any individual in any calendar
year, the number and class of shares and the exercise price per share covered by
each outstanding option, the number and class of shares and the base price per
share covered by each outstanding SAR, and the number and class of shares
covered by each outstanding deferred stock award or other-equity-based award,
and any per-share base or purchase price or target market price included in the
terms of any such award, and related terms shall be subject to adjustment in
order to equitably reflect the effect on issued shares of Common Stock resulting
from a split-up, spin-off, recapitalization, consolidation of shares or any
similar capital adjustment, and/or to reflect a change in the character or class
of shares covered by the plan and an award.
     11.2 Cash, Stock or Other Property for Stock. Except as otherwise provided
in this Section, in the event of an Exchange Transaction (as defined below), all
option holders shall be permitted to exercise their outstanding options and SARs
in whole or in part (whether or not otherwise exercisable) immediately prior to
such Exchange Transaction, and any outstanding

8



--------------------------------------------------------------------------------



 



options and SARs which are not exercised before the Exchange Transaction shall
thereupon terminate. Notwithstanding the preceding sentence, if, as part of an
Exchange Transaction, the stockholders of the Company receive capital stock of
another corporation (“Exchange Stock”) in exchange for their shares of Common
Stock (whether or not such Exchange Stock is the sole consideration), and if the
Company’s board of directors, in its sole discretion, so directs, then all
options and SARs for Common Stock that are outstanding at the time of the
Exchange Transaction shall be converted into options or SARs (as the case may
be) for shares of Exchange Stock. The number of shares of Exchange Stock and the
exercise price per share under a converted option will be adjusted such that
(a) the ratio of the exercise price per share to the value per share at the time
of the conversion (which value will be equal to the consideration payable for
each share of Common Stock in the Exchange Transaction) is the same as the ratio
of the per share exercise price to the value of per share of Common Stock under
the original option; and (b) the aggregate difference between the value of the
shares of Exchange Stock and the exercise price under the converted option
immediately after the Exchange Transaction is the same as the aggregate
difference between the value of the shares of Common Stock and the exercise
price under the original option immediately before the Exchange Transaction.
Similar adjustments will be made to the number of shares of Exchange Stock and
the base value per share covered by SARs that are converted. Unless the
Company’s board of directors determines otherwise, the vesting and other terms
and conditions of the converted options and SARs shall be substantially the same
as the vesting and corresponding other terms and conditions of the original
options and SARs. The Company’ board of directors, acting in its discretion, may
accelerate vesting of other non-vested awards, and cause cash settlements and/or
other adjustments to be made to any outstanding awards (including, without
limitation, options and SARs) as it deems appropriate in the context of an
Exchange Transaction, taking into account with respect to other awards the
manner in which outstanding options and SARs are being treated.
     11.3 Definition of Exchange Transaction. For purposes of the plan, the term
“Exchange Transaction” means a merger (other than a merger of the Company in
which the holders of Common Stock immediately prior to the merger have the same
proportionate ownership of Common Stock in the surviving corporation immediately
after the merger), consolidation, acquisition or disposition of property or
stock, separation, reorganization (other than a mere reincorporation or the
creation of a holding company), liquidation of the Company or any other similar
transaction or event so designated by the Company’s board of directors in its
sole discretion, as a result of which the stockholders of the Company receive
cash, stock or other property in exchange for or in connection with their shares
of Common Stock.
     11.4 Fractional Shares. In the event of any adjustment in the number of
shares covered by any award pursuant to the provisions hereof, any fractional
shares resulting from such adjustment shall be disregarded, and each such award
shall cover only the number of full shares resulting from the adjustment.
     11.5 Determination of Board to be Final. All adjustments under this Section
shall be made by the Company’s board of directors, and its determination as to
what adjustments shall be made, and the extent thereof, shall be final, binding
and conclusive.

9



--------------------------------------------------------------------------------



 



12. Termination and Amendment of the Plan. The board of directors of the Company
may terminate the plan at any time or amend the plan at any time and from time
to time; provided, however, that:
          (a) no such action shall impair or adversely alter any awards
theretofore granted under the plan, except with the consent of the recipient or
holder, nor shall any such action deprive any such person of any shares which he
or she may have acquired through or as a result of the plan; and
          (b) to the extent necessary under applicable law or the requirements
of any stock exchange or market upon which the shares of Common Stock may then
be listed, no amendment shall be effective unless approved by the stockholders
of the Company in accordance with applicable law.
          (c) Limitation of Rights. Nothing contained in the plan or in any
award agreement shall confer upon any recipient of an award any right with
respect to the continuation of his or her employment or other service with the
Company or a subsidiary or other affiliate, or interfere in any way with the
right of the Company and its subsidiaries and other affiliates at any time to
terminate such employment or other service or to increase or decrease, or
otherwise adjust, the compensation and/or other terms and conditions of the
recipient’s employment or other service.
13. Miscellaneous.
     13.1 Governing Law. The plan and the rights of all persons claiming under
the plan shall be governed by the laws of the State of Delaware, without giving
effect to conflicts of laws principles thereof.
     13.2 Shares Issued Under Plan. Shares of Common Stock available for
issuance under the plan may be authorized and unissued, held by the Company in
its treasury or otherwise acquired for purposes of the plan. No fractional
shares of Common Stock will be issued under the plan.
     13.3 Compliance with Law. The Company will not be obligated to issue or
deliver shares of Common Stock pursuant to the plan unless the issuance and
delivery of such shares complies with applicable law, including, without
limitation, the Securities Act of 1933, as amended, the Exchange Act, and the
requirements of any stock exchange or market upon which the Common Stock may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.
     13.4 Transfer Orders; Placement of Legends. All certificates for shares of
Common Stock delivered under the plan shall be subject to such stock-transfer
orders and other restrictions as the Company may deem advisable under the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange or market upon which the Common Stock may then be listed, and
any applicable federal or state securities law. The Company may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions.

10



--------------------------------------------------------------------------------



 



     13.5 Decisions and Determinations Final. All decisions and determinations
made by the Company’s board of directors pursuant to the provisions hereof and,
except to the extent rights or powers under the plan are reserved specifically
to the discretion of the board of directors, all decisions and determinations of
the committee, shall be final, binding and conclusive on all persons.
     13.6 Withholding of Taxes. As a condition to the exercise and/or settlement
of any award or the lapse of restrictions on any award or shares, or in
connection with any other event that gives rise to a federal or other
governmental tax withholding obligation on the part of the Company or a
subsidiary with respect to an award, the Company and/or the subsidiary may
(a) deduct or withhold (or cause to be deducted or withheld) from any payment or
distribution otherwise payable to the award recipient, whether or not such
payment or distribution is covered by the plan, or (b) require the recipient to
remit cash (through payroll deduction or otherwise) or make other arrangements
permitted by the Company, in each case in an amount or of a nature sufficient in
the opinion of the Company to satisfy or provide for the satisfaction of such
withholding obligation. If the event giving rise to the withholding obligation
involves a transfer of shares of Common Stock, then, at the sole discretion of
the committee, the recipient may satisfy the withholding obligations associated
with such transfer by electing to have the Company withhold shares of Common
Stock or by tendering previously-owned shares of Common Stock, in each case
having a fair market value equal to the amount of tax to be withheld.
     13.7 Disqualifying Disposition. If a person acquires shares of Common Stock
pursuant to the exercise of an incentive stock option and the shares so acquired
are sold or otherwise transferred in a “disqualifying disposition” (within the
meaning of Section 424(c) of the Code) within two-years from the date the option
was granted or one year after the option is exercised, such person shall, within
ten days of such disposition, notify the Company thereof, by delivery of written
notice to the Company at its principal executive office.
     13.8 Effective Date. The plan shall become effective on the date it is
initially approved and adopted by the Company’s board of directors. However, no
awards may be made pursuant to the plan after the date preceding the date of the
first annual meeting of the Company’s stockholders occurring after December 31,
2006, unless the Company’s stockholders approve the plan at such meeting.
14. Term of the Plan. Unless sooner terminated, the plan shall terminate on the
tenth anniversary of the date of its adoption by the Company’s board of
directors. The rights of any person with respect to awards granted under the
plan that are outstanding at the time of the termination of the plan shall not
be affected solely by reason of the termination of the plan and shall continue
in accordance with the terms of the awards (as then in effect or thereafter
amended) and the plan.

11